Proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the City of New York dated February 2, 1999, which, after a hearing, adopted the recommendation of an Administrative Law Judge, found the petitioner guilty of misconduct, and terminated his employment as a supervisor of school maintenance workers.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The Administrative Law Judge found that on 236 occasions within a 14-month period, the petitioner entered false information on his time cards. The determination that the petitioner *235was guilty of misconduct was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Hickman v Poughkeepsie City School Dist., 237 AD2d 289; Matter of Roach v Plainedge Union Free School Dist., 230 AD2d 861). The penalty of termination was not so disproportionate to the misconduct as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Clark v Canandaigua City School Dist., 179 AD2d 1006, affd 80 NY2d 912). O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.